Holderman, J. Claimant was incarcerated as an inmate at the Menard Correctional Center. He filed this claim based on loss of pay at the rate of $8.00 per month for three months, or a total of $24.00. It appears to the Court that this claim is based upon the theory that Claimant was wrongfully placed in “segregation.” The Administrative Review Board of the Menard Correctional Center found that this incarceration was incorrect and on an appeal prosecuted by Claimant within the administrative framework of the Administrative Review Board at Menard, the disciplinary action against Claimant was cancelled and “compensatory good time” for the time spent by Claimant in the disciplinary segregation was restored. One of the aspects of disciplinary segregation was that Claimant would not receive his monthly allotment in the amount of $8.00 per month, which is awarded to each inmate in general population and in good standing within the correctional center. The evidence discloses that Claimant admitted he had failed to present his claim for $8.00 per month for the three months involved at the time of his hearing before the Menard Correctional Center Administrative Review Board. It appears to this Court that Claimant has failed to exhaust the administrative remedies available to him. Claim denied.